EXECUTION COPY
SUPPLY AGREEMENT
This Agreement is effective as of May 1, 2008 and is made by and between Genta
Incorporated, a corporation of the State of Delaware, with an address at
200 Connell Drive, Berkeley Heights, New Jersey 07922 (together with its
Affiliates, “Customer”) and Avecia Biotechnology, a corporation of the State of
Delaware, with an address at 125 Fortune Boulevard, Milford, Massachusetts
017567 (“Avecia”). Customer and Avecia are sometimes referred to herein
individually as a “Party” or collectively as “Parties”.
WHEREAS, Avecia has knowledge and experience with regard to the GMP manufacture
of oligonucleotides with significant expertise in process technologies, research
and development and process scale-up;
WHEREAS, Customer conducts research and development in relation to certain
oligonucleotides with a view to conducting clinical trials and seeking
registration of the oligonucleotides in drug products for the treatment of human
diseases;
WHEREAS, Customer has an oligonucleotide compound, identified by the trademark
”Genasense,” which is currently in Phase 3 clinical trials; and
WHEREAS, Customer and Avecia desire to enter into this Agreement to set forth
the terms and conditions upon which Avecia will supply certain of Customer’s
requirements for API.
NOW, THEREFORE, intending to be legally bound, it is hereby agreed as follows:
1. Definitions.
“Affiliate” means any person, organization, corporation or other business
entity, controlling, controlled by or under common control with Customer.
“Agreement Year” means any period of twelve consecutive calendar months
beginning with the first full calendar month following the Effective Date.
“Applicable Laws” means applicable laws and regulations of the United States of
America, including all such federal, state and local laws, rules, regulations
and ordinances.
“Customer Partner” means any third party to whom Customer has granted the right
to distribute, market or sell API (or any drug product which contains API).
“Confidential Information” means any technical, business, financial and other
commercial information of a confidential nature disclosed (whether disclosed in
writing, orally, by way of sample or by any other means and whether directly or
indirectly) by either Party (the “Disclosing Party”) to the other Party (the
“Receiving Party”).
“Current Process” means the process validated by Avecia in 2003 for the
manufacture of API.
“Delivery” or “Delivered” as used in Sections 7 and 10 means ex-works Avecia’s
facility located in Milford, MA.

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
“Effective Date” means the date of this Agreement.
“Facility” means Avecia’s cGMP facility located in Milford, MA, which currently
consists of the facilities designated as M1 and M2.
“cGMP” means current good manufacturing practice and standards as provided for
(and as amended from time to time) in the European Community Directive
91/356/EEC (Principles and guidelines of good manufacturing practice for
medicinal products) and the Current Good Manufacturing Practice Regulations to
the US Code of Federal Regulations, Title 21 (21 CFR 210 and 211) in relation to
the production of pharmaceutical intermediates and active pharmaceutical
ingredients, as interpreted by ICH Harmonized Tripartite Guideline, Good
Manufacturing Practice Guide for Active Pharmaceutical Ingredients, Q7, and
subject to any arrangement, additions or clarifications agreed from time to time
between the Parties in the Quality Agreement.
“FDA” means the U.S. Food and Drug Administration, or any successor entity
thereto or foreign counterpart thereof.
“Governmental Authority” means any (1) nation, state, county, city, town,
village, district or other jurisdiction of any nature, (2) federal, state,
local, municipal, foreign or other government, (3) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official or entity and any court or other tribunal,
including an arbitral tribunal), (4) multi-national organization or body, or
(5) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing power of any nature.
“Independent Intellectual Property” shall have the meaning set forth in
Section 13.
“Intellectual Property” means patents, patent applications, all provisional,
divisional, continuations, renewals, continuations in part, reexaminations,
patents of addition, supplementary protection certificates, extensions, letters
of patent, registration or confirmation patents and reissues with respect to any
patents described in the foregoing clauses, any know how, trade secrets, data,
technology and technical information.
“Latent Defect” means an impurity in API caused by Avecia, other than an
impurity which is an intrinsic feature of API as produced by Avecia and present
in numerous historic batches, which would not be expected by Customer to be in
such API, either by type or degree of impurity, and which is not known to
Customer or not readily discoverable by Customer at the time of delivery of such
API, using commercially reasonable inspection procedures.
“New Process” means process changes to the Current Process as contemplated in
Section 3 and Appendix 3.
“New Process Strategy” is the strategy for implementing a New Process as set
forth in Appendix 3.
“New Process Validation” is the * by * of * of API produced in accordance with
the New Process, with the * being *.

2



--------------------------------------------------------------------------------



 



EXECUTION COPY
“PAI” means “Pre Approval Inspection” which is the formal inspection of the
Facility by a Regulatory Authority for the purpose of approving the Facility for
manufacture of commercial quantities of API.
“API” means * that certain * oligonucleotide consisting of * with the sequence
and chemical structure set forth in Appendix 1, and currently referred to under
the trademark “Genasense.”
“API Requirements” means conformance with (a) cGMP, (b) API Specifications,
(c) the current validated process and (d) the Quality Agreement.
“API Release Date” means, with respect to any API sold by Avecia to Customer
hereunder, (i) the Avecia QA release date, if Avecia is responsible for all API
release testing; or otherwise (ii) the date of the completion of manufacturing
and sign off by Avecia QA on the executed batch records and the analytical
report for all API release testing under Avecia control.
“API Specifications” means the specifications for the API as agreed and attached
hereto as Appendix 4, as may be modified from time to time by the Parties.
“Quality Agreement” means the document agreed to by the Parties in the form
attached hereto as Appendix 5, as amended, supplemented or restated from time to
time.
“Recall” shall have the meaning set forth in Section 18.6.
“Regulatory Authority” means the FDA or any court, tribunal, arbitrator, agency,
commission, official or other instrumentality of any federal, state, county,
city or other political subdivision, domestic or foreign, that performs a
function for such political subdivision similar to the function performed by the
FDA for the United States with regard to the approval, licensing, registration
or authorization to test, manufacture, promote, market, distribute, use, store,
import, transport or sell a product in the defined territory or political
subdivisions.
“Regulatory Authority Approval” means the first marketing approval by any
Regulatory Authority for the drug product containing API.
“Regulatory Requirements” means (i) any and all permits, licenses, filings and
certifications required by the US Food and Drug Administration (FDA), US
Occupational Safety and Health Administration (OSHA), US Environmental
Protection Agency (EPA), The International Conference of Harmonization Q7 (ICH
Q7), The United States Pharmacopeia, (USP), The European Pharmacopeia (EP), the
European Medicines Agency (EMEA), and compliance with the cGMP of the FDA, ICH
Q7, USP, EP and EMEA, applicable to any manufacturing or processing activities
hereunder or facilities at which any of the manufacturing or processing
activities hereunder are performed, and (ii) any Laws, rules, guidelines,
regulations, and standards of any governmental authority within the United
States (including, without limitation, EPA, OSHA, the Drug Enforcement
Administration (DEA) and state and local authorities), that apply to any
manufacturing or processing activities hereunder or the Facility or other
facilities at which any of the manufacturing or processing activities hereunder
are performed.
“Requalification Plan” means the plan * , which describes * API using the
Current Process at the Facility.

3



--------------------------------------------------------------------------------



 



EXECUTION COPY
“Rolling Forecast” shall have the meaning set forth in Section 6.2.
“Seizure” shall have the meaning set forth in Section 18.6.
“Shelf Life” means, with respect to particular quantities of API, the total time
from date of such API’s manufacture (such date of manufacture determined by
reference to Avecia’s approved master batch records) until the latest point in
time at which such API’s conformance with API Specifications can, in
consideration of the passage of time, continue to be assured.
“Special Mechanism” shall have the meaning set forth in Section 4.2.
“Waste” shall mean any “hazardous substance” and/or “hazardous material” as
provided under the Comprehensive Environmental Response, Compensation and
Liability Act (CERCLA), any “hazardous waste” as provided under the Resource
Conservation and Recovery Act (RCRA), and/or any other waste material, pollutant
and/or contaminant of any kind including, without limitation, any routine
process waste or any by-product arising from any activities conducted pursuant
to this Agreement.
2. Residual Commitments.
Within * of issuance of * will reimburse * for those materials * and * in
accordance with the * in the * of * that * has already * so the * has been *
will continue to * where * and if the * the benefit will be *. Other than a
maximum liability of *owed by * as expressly set forth above, neither Party
shall owe the other Party any consideration or compensation for anything arising
prior to the Effective Date.
3. Current Process; New Process Implementation; Other Process Improvements.

3.1   The initial pricing, campaign size and capacity availability for API
formulated for this Agreement are based upon the Current Process. In
anticipation of the possibility for significant beneficial changes to the
Current Process, the Parties have developed a strategy for implementing a New
Process, which strategy is attached hereto as Appendix 3 (the “New Process
Strategy”). The New Process Strategy establishes *: (a) definition and
demonstration of the New Process (*); (b) investigation of the New Process * and
* for the New Process * ; and (c) New Process Validation *. The Parties shall
verify that the New Process Strategy complies with all Regulatory Requirements
prior to its implementation.   3.2   In the event that the Parties agree to
implement the New Process Strategy, Customer shall make the following payments
to Avecia: * agree to * the * agreement to *; and * following *of *.   3.3  
Other improvements to the Current Process not constituting a New Process and
improvements to the New Process after implementation of the New Process shall be
implemented consistent with the provisions of the Quality Agreement, with the

4



--------------------------------------------------------------------------------



 



EXECUTION COPY

    assumption that the *. Prior to moving forward with any such proposed
improvement, the * shall agree on the *to be so *, it being * that such * would
*, * of * and *. * which would not * the * any * and * with necessary *. At
Customer’s request, Avecia shall provide to Customer detailed documentation
sufficient * relating to any such improvement.

3.4   The costs and benefits associated with any process improvements or changes
which do not require the approval of Customer under the Quality Agreement *.

4. Capacity; Capital or Other Investment.

4.1   As of the Effective Date, Avecia has at the Facility installed equipment
and assets with the technical capability to produce API at the rate of * using
the Current Process, which could be increased to * with the implementation of
the New Process (the “Facility Capacity”). * for the * is * by the * for the *
for * (the “Available Capacity”. The Available Capacity as of the Effective Date
is a maximum rate of *. If an increase in Available Capacity is required by
Customer forecasts, the Available Capacity shall be increased by Avecia to: the
* of * during the * the * after the * and *; the * during the * the *; the *
thereafter. In the event of the implementation of the New Process, the
applicable Available Capacity would be * under the Current Process.   4.2   In
the event that Customer anticipates that its requirements for API will be in
excess of the Available Capacity set forth in Section 4.1, Avecia and Customer
will work together, in good faith, to agree on special mechanisms to accommodate
such excess requirements. Such “Special Mechanisms” might include, among other
things, * in * and *. Special Mechanisms might *, among other things*, and * to
* and * to * and *. This Section 4.2 is intended, simply, to indicate the good
faith intention of the Parties to seek solutions to the possible changing
circumstances of Customer resulting in a need for API in excess of Avecia’s
ability to supply. For the avoidance of doubt, if Customer’s requirements fall
within the Available Capacity pursuant to Section 4.1, then no Special
Mechanisms will apply * or * by *.

5. Term.
This Agreement shall take effect as of the Effective Date and shall remain in
effect until the date which is the earlier of (i) December 31, 2017 and (ii) the
seventh anniversary of the date of Regulatory Authority Approval (the “Initial
Term”). Either Party may terminate this Agreement as of the end of the Initial
Term upon the giving of at least two (2) years prior written notice to the
non-terminating Party; provided that such notice must be given during the month
of *; provided, further, that the first time either Party may give such two
(2) year notice is the date which is * and *. In the absence of such notice,
this Agreement shall continue in effect thereafter on a * basis, with either
Party having the right thereafter to terminate this Agreement upon the giving of
at least two (2) years prior written notice to the non-terminating Party.

5



--------------------------------------------------------------------------------



 



EXECUTION COPY
6. Sale and Purchase; Forecasts; Minimum Order Size.

6.1   During the term of this Agreement, Avecia shall sell and Customer shall
purchase, and Customer shall cause Customer’s Affiliates and Customer Partners
to purchase, * of the combined global requirements of Customer and such
Affiliates and Customer Partners of API during the term of this Agreement;
provided, however, that, during any single Agreement Year, Avecia shall sell and
Customer shall purchase, and, if applicable, shall cause Customer’s Affiliates
and Customer Partners to purchase, (i) when the Rolling Forecast for such
Agreement Year is * of API, * of the global requirements of Customer and its
Affiliates and Customer Partners and (ii) when such Rolling Forecast is * a * of
such requirements.   6.2   Within the first * of each * during the term of this
Agreement, Customer shall provide to Avecia a written forecast of the
requirement for API of Customer (and, if applicable, of its Affiliates and
Customer Partners) during such * and the next succeeding * (the “Rolling
Forecast”). The forecasted quantity with respect to the * of each Rolling
Forecast shall constitute a firm commitment by Avecia to sell and Customer (and,
if applicable, Customer shall cause its Affiliates and Customer Partners) to
purchase such forecasted quantity. The forecasted quantity with respect to the *
of such Rolling Forecast shall be a firm commitment by Avecia to sell and
Customer (and, if applicable, Customer shall cause its Affiliates and Customer
Partners) to purchase * up to * of such forecasted quantity. The forecasted
quantity with respect to the * of the Rolling Forecast shall be an indicative
quantity with no commitment on either Avecia or Customer.   6.3   Upon either
Party’s request, the Parties will work together, in good faith, to permit Avecia
to increase the Available Capacity and, if applicable, agree upon a Special
Mechanism. Notwithstanding any provision of this Section 6, in no event shall
Avecia be required to supply API under this Agreement in an amount greater than
the Available Capacity (unless the Parties have agreed to increase the Available
Capacity using a Special Mechanism pursuant to Section 4.2, in which case the
Parties will work together, in good faith, to permit Avecia to increase the
Available Capacity). If Avecia has not increased the Available Capacity,
Customer may purchase its API requirements in excess of the Available Capacity
from a third party until Avecia can meet such requirements and such purchases
shall count towards Customer’s minimum purchase requirements referred to in this
Section 6; provided, however, that, if Customer fails to negotiate in good
faith, notwithstanding Avecia’s willingness to do so, a Special Mechanism to
increase the Available Capacity, any such purchases by Customer of API from a
third party shall not count towards Customer’s minimum purchase requirements
referred to in this Section 6.   6.4   Customer shall order API in quantities of
at least *, provided that Customer may request * of less than * and the price of
such * shall be determined through good faith negotiation of the Parties.   6.5
  No Rolling Forecasts will be issued prior to Regulatory Authority Approval.
The first Rolling Forecast following Regulatory Authority Approval will be * in
*. Avecia is

6



--------------------------------------------------------------------------------



 



EXECUTION COPY

    allowed complete discretion to bring forward the timing of the * forecast in
the * period to any point within the *period of the first Rolling Forecast.

6.6   If due to unusual or unanticipated circumstances, Customer has a
requirement for API prior to Regulatory Authority Approval, the Parties shall
work together, in good faith, to fulfill and otherwise accommodate such
requirement.

7. Delivery; Title; Invoices; Payment Terms.

7.1   API will be Delivered ex-works, the Facility. Notwithstanding any actions
taken by Avecia on behalf of Customer as hereinafter set forth in this
Section 7, title and risk of loss in the API shall pass to Customer on the
earlier of (i) transfer at the Facility to Customer’s designated agent or
carrier and (ii) Avecia’s placement of such API in its cGMP storage area at the
Facility at Customer’s request.   7.2   Avecia shall arrange, on behalf of
Customer, for the shipment of API to the location as stated on the relevant
purchase order. Avecia shall package API in a manner consistent with good
commercial practices, validated shipping procedures that comply with Regulatory
Requirements (including, without limitation, shipment in approved containers),
and any agreed-upon shipping specifications and the Quality Agreement.   7.3  
Subject to the proviso to this Section 7.3, if Avecia Delivers any portion of
API later than the date of Delivery set out in the relevant purchase order then:
      7.3.1  * shall be made with respect to * that is * than *;       7.3.2  *
shall be made with respect to * that is *than * ;       7.3.3  * shall be made
with respect to * that is *; that * such * shall be applicable to the extent
that any such * or * is *.   7.4   Avecia shall seek, in good faith, to make
Delivery of amounts ordered by Customer in each purchase order within * agreed
to by the Parties in such purchase order. Avecia shall promptly notify Customer
of any occurrence expected to inhibit Avecia’s ability to provide on-time
Delivery of API meeting the terms and conditions of this Agreement. In addition,
Avecia shall promptly inform Customer of any notice, written or oral, received
from any of its subcontractors regarding a possible shortage or inability to
obtain or supply API raw materials or any components or materials used in the
manufacture of API.   7.5   To the extent that Customer obtains quantities of
API from an alternative source as a result of a delay of *, then Customer shall
be * identified in* to the extent that and for so long as * as a result of the
delay, * in such * herein.   7.6   Until Customer, its Affiliates and Customer
Partners shall have purchased an aggregate of * of API pursuant to this
Agreement, Avecia shall issue invoices for API *of the API Release Date for such
API, as estimated by Avecia, and Customer shall pay, or arrange to have paid, to
Avecia: (i) * of the amount due under each such invoice by no later than * after
Customer’s receipt of such invoice and (ii) the remaining * of such amount by *
after such API Release Date. After Customer, its Affiliates and Customer
Partners shall have purchased an *of API pursuant to this Agreement, Avecia
shall issue invoices for API on the API Release Date for such API and Customer
shall pay, or arrange to have paid, to Avecia *of the amount due under each such
invoice by no later than * after such API Release Date. If Avecia is not

7



--------------------------------------------------------------------------------



 



EXECUTION COPY

    responsible for all API release testing, then the invoicing point will be
the completion of manufacturing and sign off by Avecia QA on the executed batch
records and the analytical report for all API release testing under Avecia’s
control.

7.7   In addition to the supply of API as contemplated hereunder, the Parties
may develop and agree to documents, each entitled a scope of work, setting forth
the terms and conditions pursuant to which Avecia would undertake for Customer
development work or other service projects coming within the terms of this
Agreement (such as, for example, service projects related to the matters set
forth in Sections 17.7 and 17.8). Changes to any such scope of work shall be
agreed to in writing between the Parties. Invoices for services under any such
scope of work will be issued as follows: * in the *for such * on agreement to
the scope of work; * for the *. Customer on completion of the services under
such scope of work. Unless otherwise stated in the scope of work, “completion”
will be defined as delivery of the draft report. Customer shall pay such
invoices within * of Customer’s receipt of any such invoice.

8. Exclusivity.
During * of this *, neither Avecia nor its Affiliates shall * or *or *of *. In
the event that * for * than the *of this * or *or * of *, for a * the * of the *
of this *or the *. In the event that * for * other than * of this * shall not be
subject to the * of this * the * of *, but *of this * shall continue in effect
for a *the *of the * or the *. For clarity, the foregoing *.
9. Price.

9.1   The price for API shall be determined in accordance with Appendix 2.   9.2
  The price for API hereunder excludes any applicable sales, use, consumption,
value added or excise taxes, duties, tariffs and other similar assessments which
may be imposed by any Governmental Authority as a result of the sale of API
hereunder. The Parties shall cooperate and take any reasonable steps to reduce
or eliminate such charges.

8



--------------------------------------------------------------------------------



 



EXECUTION COPY



10. Acceptance of API.

10.1   Within * of Delivery of API to Customer and except in the case of a
Latent Defect, Customer shall notify Avecia of any claim for shortage of API or
that all or some of such API does not meet API Requirements. In the absence of
such notification, such API shall be deemed accepted by Customer as complete and
in accordance with API Requirements. In the event of a Latent Defect, Customer
shall have * from the earlier of (i) the date that Customer becomes aware of
such Latent Defect, (ii) the date that the applicable API is used by Customer
(or its Affiliate or Customer Partner, if applicable) in the manufacture of its
drug product and (iii) * after the API Release Date of the applicable API to
notify Avecia of any claim with respect thereto. In the absence of such
notification, such API shall be deemed accepted by Customer as in accordance
with API Requirements even as to Latent Defects.   10.2   If Customer notifies
Avecia in accordance with the provisions of Section 10.1 that API does not
conform to API Requirements or that the amount of API is less than the amount
set forth in the applicable invoice, Customer shall advise Avecia of the manner
in which API does not conform to API Requirements or shall document the
shortage. In the event that Avecia accepts such determination, Avecia shall, at
Customer’s option, process free of charge sufficient API or reimburse the price
to Customer, to make up such shortage or replace defective API and shall dispose
of the defective API at Avecia’s cost.   10.3   If a dispute arises between the
Parties as to any failure of API to meet API Requirements which dispute is not
resolved by the Parties within * of notice to Avecia as set forth in
Section 10.1, either Party shall be entitled to require that the matter in
dispute be referred to an independent laboratory or other appropriate expert
nominated by agreement of the Parties. Such referral shall be solely for the
purpose of establishing whether or not there is any failure of the relevant API
to meet API Requirements. The decision of such independent laboratory or expert
shall be binding upon the Parties, and the Party against which the decision is
made shall be responsible for the costs of such independent laboratory or
expert. If the decision shows that Avecia failed to supply API in accordance
with API Requirements, then Avecia shall process free of charge sufficient API
to replace the defective API and shall dispose of the defective API at its own
cost.   10.4   All API supplied to Customer shall at the time of Delivery have
the longest remaining Shelf Life reasonably practicable, but in any event a
minimum of (i)* if the total Shelf Life from the date of manufacture is equal to
or greater than * and (ii) * if the total Shelf Life from the date of
manufacture is equal to or greater than* ; provided, however, that Avecia shall
be permitted to supply API with shorter Shelf Life on a case-by-case basis where
Customer so agrees in writing in advance of the shipment of such API.

9



--------------------------------------------------------------------------------



 



EXECUTION COPY



11. Representations and Warranties.

11.1   Avecia represents and warrants to Customer as follows:

  11.1.1   Avecia is a corporation validly existing and in good standing under
the laws of the State of Delaware, with the power to own all of its properties
and assets and to carry on its business as it is currently being conducted.    
11.1.2   Avecia has the power to execute and deliver this Agreement and to
perform its obligations under this Agreement.     11.1.3   Avecia has obtained
all necessary consents and authorizations to execute and deliver this Agreement
and to perform its obligations under this Agreement, and no other corporate
proceedings of Avecia or third party consents are necessary with respect
thereto.     11.1.4   Avecia shall handle, accumulate, label, package, store,
transport and dispose of all Wastes generated through performance of the
manufacturing and processing activities hereunder in accordance with all
Regulatory Requirements.     11.1.5   All API conforms to and is produced in
accordance with API Requirements.     11.1.6   Avecia has, and will remain in
material compliance with, all Applicable Laws, including permits, licenses and
other authorizations (the “Permits”) which are required under USA federal, state
and local laws, rules and regulations applicable to the manufacture of API.    
11.1.7   No person performing services on behalf of Avecia under this Agreement
has been debarred under Section 306 of the United States Federal Food, Drug and
Cosmetic Act nor otherwise (i) disqualified or debarred by the FDA or any other
Regulatory Authority for any purpose pursuant to 21 U.S.C. § 355a or any foreign
counterparts thereof; or (ii) charged with or convicted under United States
federal law, or foreign counterparts thereof, for conduct relating to the
development or approval of, or otherwise relating to the regulation of, any drug
product under the Generic Drug Enforcement Act of 1992 or any other relevant
statute, law or regulation.     11.1.8   Manufacture of API will be performed
consistent with standards then customary in the oligonucleotide and API
industry, and, in any event, with at least the degree of care and quality that
Avecia uses to perform similar activities for other parties.     11.1.9   To the
best of Avecia’s knowledge, Avecia’s manufacture of API in the performance of
this Agreement will not infringe the Intellectual Property or other rights of
third parties.     11.1.10   API manufactured using the New Process (i) will be
of a quality equal to or better than that of API manufactured using the Current
Process, (ii) will have no new impurities, as determined using the same
analytical methods and (iii) will * than * the *.

11.2   Customer represents and warrants to Avecia that (i) Customer is a
corporation validly existing and in good standing under the laws of the State of
Delaware, with the power to own all of its properties and assets and to carry on
its business as currently being conducted, (ii) Customer has the power to
execute and deliver this Agreement and to perform its obligations under this
Agreement, (iii) Customer has

10



--------------------------------------------------------------------------------



 



EXECUTION COPY

    obtained all necessary consents and authorizations to execute and deliver
this Agreement and to perform its obligations under this Agreement, and no other
corporate proceedings of Customer or third party consents are necessary with
respect thereto, (iv) Customer has all rights necessary to permit Avecia to
manufacture API as contemplated in this Agreement and (v), to the best of
Customer’s knowledge, Avecia’s use of Customer’s Intellectual Property in the
performance of this Agreement will not infringe the Intellectual Property or
other rights of third parties.

11.3   EXCEPT AS EXPRESSLY PROVIDED HEREIN, NEITHER PARTY MAKES ANY WARRANTY OF
ANY KIND, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, WITH RESPECT TO THE SUBJECT
MATTER OF THIS AGREEMENT. AVECIA EXPRESSLY DISCLAIMS ANY WARRANTY OF
MERCHANTABILITY OR FITNESS OF API FOR ANY PARTICULAR PURPOSE.

12. Indemnification; Remedies; Limitation of Liability.

12.1   Avecia shall indemnify and hold Customer harmless from all losses,
liabilities, damages and expense (including reasonable attorneys’ fees and
costs) incurred as a result of any claim, demand, action or other proceeding by
a third party to the extent caused by (i) any breach by Avecia of the covenants,
representations or warranties hereunder, (ii) the infringement of the
Intellectual Property rights of a third party arising from Avecia’s manufacture
of API hereunder other than to the extent arising out of Avecia’s use of
Customer’s Intellectual Property in its manufacture of API hereunder,
(iii) claims for personal injury or death, damage to property, for failure to
comply with operating permits or Regulatory Requirements relating to the
operation of the Facility during the course of Avecia’s manufacturing and
processing activities or (iv) arising out of gross negligence or willful
misconduct on the part of Avecia or any of its agents or employees; in each case
(i) through (iv) above, other than to the extent caused by (a) any breach of the
covenants, representations or warranties of Customer hereunder or (b) the gross
negligence or willful misconduct of Customer hereunder.   12.2   Customer shall
indemnify and hold Avecia harmless from all losses, liabilities, damages and
expense (including reasonable attorneys’ fees and costs) incurred as a result of
any claim, demand, action or other proceeding by a third party to the extent
caused by (i) any breach by Customer of the covenants, representations or
warranties of Customer hereunder, (ii) the infringement of the Intellectual
Property rights of a third party arising out of Avecia’s use of Customer’s
Intellectual Property in Avecia’s manufacture of API or the provision of other
services for Customer hereunder, (iii) the use or sale of API by Customer,
Customer’s Affiliates and Customer Partners, or by any other third party or
(iv) any use of Avecia’s Intellectual Property in the manufacture of API by
Customer, a Customer Partner or any other third party appointed a sub-licensee
of Customer pursuant to rights granted to Customer pursuant to Section 13; in
each case (i) and (ii) other than to the extent caused by (a) a breach of the
covenants, representations or warranties of Avecia hereunder, (b) the gross
negligence or willful misconduct of Avecia hereunder or (c) any API supplied
hereunder that does not conform to API Requirements, provided, however, that, in

11



--------------------------------------------------------------------------------



 



EXECUTION COPY

    such case, Customer shall have notified Avecia of such non-conformance
within the applicable time period prescribed in Section 10.1.

12.3   NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, EXCEPT FOR
WILLFUL MISCONDUCT AND RECKLESS DISREGARD, (A) * FOR ANY AND ALL LOSSES OR
DAMAGES RESULTING FROM ANY CAUSE WHATSOEVER OR WITH RESPECT TO ANY * HEREUNDER,
INCLUDING, WITHOUT LIMITATION, ANY LIABILITY RELATING TO *, * OR* AS SET FORTH
IN SECTION 18, SHALL IN NO EVENT EXCEED *, AND (B) IN NO EVENT SHALL EITHER
PARTY BE LIABLE FOR SPECIAL, INCIDENTAL PUNITIVE OR CONSEQUENTIAL DAMAGES,
WHETHER THE CLAIM IS IN CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE.

13. Intellectual Property.

13.1   Nothing in this Agreement shall affect the ownership by either Party of
any Intellectual Property or process owned by or in the possession of that Party
as of the Effective Date or Intellectual Property developed independently of the
work undertaken pursuant to this Agreement by any employee of that Party without
reference to any of the Confidential Information disclosed by the other Party
(“Independent Intellectual Property”). Other than giving Avecia the right to
manufacture API for Customer, nothing in this Agreement shall give either Party
the right to use the other Party’s Independent Intellectual Property.   13.2  
Intellectual Property generated, developed, discovered or invented in connection
with work conducted pursuant to this Agreement by the Parties relating to the
composition of API or other product-specific invention shall *. Intellectual
Property generated, developed, discovered or invented in connection with work
conducted pursuant to this Agreement relating to Avecia’s process to manufacture
API or other process-related invention shall *.   13.3   Avecia hereby grants to
Customer a * , * license, with the right to grant sublicenses, to Avecia’s
interest in any Intellectual Property generated, developed, discovered or
invented during work conducted pursuant to this Agreement with general
application to manufacturing processes (including as specifically applicable to
the manufacture of API) to the extent that such Intellectual Property can be
used to enhance the manufacture of API.   13.4   During the term of this
Agreement, Avecia hereby grants to Customer a *license, with the right to grant
sublicenses, to Avecia’s process to manufacture API with respect to the
manufacture of API (i) in an amount up to * of Customer’s requirements for API
during any Agreement Year commensurate with the minimum volume requirements of
Section 6.1 or (ii) for such greater amount to the extent that Avecia does not
supply Customer its requirements for API in excess of such *during any such
Agreement Year for any reason other than a breach of this Agreement by Customer.
  13.5   Avecia hereby grants to Customer a * license, with the right to grant
sublicenses, to Avecia’s process to manufacture API (the “Licensed Process”),
such license to take effect *, subject to payment to Avecia of the following
royalties:* for each of the *of

12



--------------------------------------------------------------------------------



 



EXECUTION COPY

    API or portion thereof manufactured during any license year using the
Licensed Process; * for each * of API or portion thereof so manufactured during
such license year in excess of *; with such royalty being prorated linearly for
such * of API or portion thereof so manufactured during such license year
between * and *.

13.6   Each Party shall be the sole owner of all regulatory filings and all
governmental approvals obtained by such Party from any Regulatory Authority with
respect to the API.

14. Confidentiality.

14.1   In consideration of the Disclosing Party (Avecia or Customer, as the case
may be) disclosing Confidential Information to the Receiving Party (Avecia or
Customer, as the case may be), the Receiving Party hereby undertakes to maintain
as confidential all such Confidential Information, and it will not use or
disclose any of such Confidential Information in whole or in part save for
purposes envisaged in this Agreement.   14.2   The foregoing restrictions on the
Receiving Party shall not apply to any Confidential Information which:

  (a)   was already in the Receiving Party’s possession and at its free disposal
before the disclosure hereunder to it;     (b)   is hereafter disclosed to,
purchased or otherwise legally acquired by the Receiving Party by or from a
third party who has not derived it, directly or indirectly, from the Disclosing
Party;     (c)   is or becomes available to the public or otherwise in the
public domain through no act or default on the part of the Receiving Party, its
agents or employees; or     (d)   has been developed by the Receiving Party
independently of the Disclosing Party without reference to any of the
Confidential Information disclosed by the Disclosing Party.

14.3   In order to secure the obligations under this Section 14, the Receiving
Party agrees to exercise reasonable precautions to prevent and restrain the
unauthorized disclosure and use of information subject to confidentiality,
including restricting access to such information to such of its employees and
representatives (i) as are bound to keep such information confidential and
(ii) who need to have such access for the purposes of this Agreement.   14.4  
The confidentiality obligations under this Section 14 shall not apply to the
extent that a Party is required to disclose information by Applicable Law,
regulation or order of a governmental agency or a court of competent
jurisdiction or otherwise required by a Governmental Authority (including,
without limitation, the requirement to announce and file a copy of this
Agreement with the U.S. Securities and Exchange Commission). In connection with
such disclosure, such Party shall provide written notice thereof to the other
Party, use reasonable efforts to consult with the other Party with respect to
such disclosure and use reasonable efforts to provide the other Party sufficient
opportunity to object to any such disclosure, to request confidential

13



--------------------------------------------------------------------------------



 



EXECUTION COPY

    treatment thereof or to redact any of such information not required to be so
disclosed, provided that each of the foregoing are subject to such Party’s legal
obligations and to the extent practical under the circumstances.

14.5   Any of Customer’s Affiliates and any Customer Partner shall have access
to Confidential Information of Avecia as reasonably necessary in connection with
its agreement with Customer provided that it is bound by confidentiality terms
in connection therewith which are no less onerous than those set forth herein.  
14.6   The terms of this Section 14 shall not be construed to limit either
Party’s right to independently make, develop or acquire products, processes or
concepts without use of the other Party’s Confidential Information, even if
similar. Neither Party shall have any obligation to limit or restrict the
assignment of its employees or consultants as a result of their having had
access to Confidential Information of the other Party.   14.7   The provisions
of this Section 14 shall survive termination or expiry of this Agreement and
shall continue for a period of * from the date of such termination or expiry.  
14.8   From time to time during the term of this Agreement, Customer may have
employees assigned to work full-time at the Facility. For clarification
purposes, Customer shall treat all Confidential Information disclosed to or
learned by such employees at the Facility as Confidential Information of Avecia
for purposes of this Section 14. Furthermore, Customer shall require that such
Customer employees review and sign an employee acknowledgement of
confidentiality agreement in form and substance reasonably satisfactory to
Avecia.

15. Force Majeure.
Neither Party is liable for any failure to perform or delay in performing any
obligation under this Agreement, if such failure or delay is due to fire, flood,
strike or any other industrial disturbance, war, embargo, legal prohibition,
terrorism, insurrection, regulatory delay or any other cause beyond the
reasonable control of such defaulting Party preventing or delaying the
performance of such obligations. The Party so affected will, upon giving notice
thereof to the other Party, be excused from such performance to the extent of
such prevention, restriction or delay. Except in the case of strike or similar
work stoppage, the affected Party is obligated to use its commercially
reasonable efforts to avoid or remove such causes of non-performance and to
continue performance with the utmost dispatch whenever such causes are removed.
Neither Party shall be entitled to relief under this Section 15 for any delay or
failure in performing any of its payment obligations under this Agreement.
16. Termination; Consequences of Termination.

14



--------------------------------------------------------------------------------



 



EXECUTION COPY

16.1   Without prejudice to any other rights or remedies which may be available
to them, the Parties may terminate this Agreement at any time by mutual
agreement of both Parties in writing.   16.2   Without prejudice to any other
rights or remedies which may be available to them, either Party may terminate
this Agreement with immediate effect by giving written notice of termination to
the other Party if the other commits a material breach of any of the provisions
of this Agreement and, in the case of a breach capable of being remedied, fails
to remedy such breach within * of receiving notice from the non-breaching Party
specifying such and requiring the same to be remedied, provided, however, if,
for any reason other than an event of force majeure referred to in Section 15 or
a failure of Customer to meet its obligations under this Agreement, Avecia fails
to Deliver the API set out in the applicable purchase order within * following
the date of Delivery set out in such purchase order, * may terminate this
agreement for material breach effective upon written notice if * fails to cure
such breach *of receiving notice of such breach *.   16.3   Without prejudice to
any other rights or remedies which may be available to Customer, Customer may
terminate this Agreement by giving written notice of termination to Avecia if
Customer, in its sole discretion, determines that the drug product containing
API shall not be further developed or marketed by Customer, Customer’s
Affiliates and Customer Partners.   16.4   Subject to Section 16.5 and without
prejudice to any other rights or remedies which a Party may have, upon
termination of this Agreement, howsoever the same occurs, each Party shall:

  (a)   immediately pay to the other all sums which at the date of termination
are due and payable to the other hereunder;     (b)   immediately cease all use
of any property of the other, including, without limitation, any Intellectual
Property of the other Party, except as permitted under Section 13; and     (c)  
at the expense of the requesting Party, promptly return to the other Party any
property of the other in its possession, custody or control.

16.5   If (i) the Parties terminate this Agreement pursuant to Section 16.1,
(ii) Avecia terminates this Agreement in accordance with Section 16.2 or
(iii) Customer terminates this Agreement in accordance with Section 16.3,
Customer shall purchase all amounts of API which have been manufactured but not
yet delivered and pay to Avecia Avecia’s costs related to any API which is in
the process of being manufactured or is in the Avecia manufacturing schedule as
of the date of such termination to fulfill Customer’s firm commitment portion of
the effective Rolling Forecast, including, without limitation, Avecia’s cost for
any raw materials purchased in anticipation of meeting the firm commitment
portion of the effective Rolling Forecast, subject to Section 25. Customer shall
have the right to take possession of any such raw materials or unfinished API at
it expense.

15



--------------------------------------------------------------------------------



 



EXECUTION COPY



16.6   If it is determined by the final decision of an arbitrator pursuant to
Section 26.3 that Customer has committed a material breach of this Agreement and
has not cured such breach within * after notice thereof, Avecia shall thereafter
have the right to * pursuant to * written notice* (except with respect to the *
pursuant to *), it being understood, however, that, in the event that this
Agreement is terminated for any other reason, Avecia shall not have the right
thereafter * pursuant to *.   16.7   Sections 12, 13, 14, 17 to 19, and 21 to 26
shall survive the termination of this Agreement howsoever the same occurs.

17. Regulatory; Facility Access; Audits.

17.1   Except as otherwise set forth in the proviso to this sentence, Avecia
shall be responsible for obtaining at its own expense all permissions, licenses
and approvals necessary to discharge its obligations under this Agreement;
provided, however, that Customer shall pay for, or reimburse Avecia for, all
reasonable work carried out by Avecia in support of regulatory filings and
preparation for any PAI, including, without limitation, Avecia staff
participation in the PAI or practice PAIs. If, however, Avecia fails a PAI due
to its gross negligence or willful misconduct, or a failure in the Avecia
general Quality systems not related specifically to API, then Customer will not
be required to pay for the PAI or reimburse Avecia. Once the cumulative total of
API produced under this Agreement reaches *, Customer will no longer be charged
for additional PAIs.   17.2   If Customer requests that Avecia adopt any
approach to cGMP or Avecia operating standards which is different from Avecia’s
operating norms, the change will only be implemented if Avecia agrees to the
change, and Avecia will charge Customer for Avecia’s cost to deliver the
request, except when Customer makes such a request because Avecia is operating
outside industry norms (as reasonably demonstrated by Customer), Regulatory
Requirements, cGMP requirements or contractual commitments.   17.3   Avecia
shall promptly furnish Customer with such information and documentation as
Customer may request relating to any regulatory filings or submissions for API.
Avecia shall provide Customer with a copy of all proposed submissions to any
regulatory agency associated with the manufacture of API hereunder for
Customer’s review and approval.   17.4   Avecia shall permit Customer’s
employees, consultants and/or representatives to have reasonable access to the
Facility for the purpose of verifying quantities of Customer supplied materials
and API and observing manufacturing and related activities, including access to
certain agreed documents (“Reasonable Access”); provided that such persons agree
to be bound by a mutually acceptable confidentiality agreement.

16



--------------------------------------------------------------------------------



 



EXECUTION COPY



17.5   Customer shall have the right to conduct, upon reasonable notice and at
its own expense, periodic technical, quality, and environmental health and
safety audits. Avecia shall give Reasonable Access to Customer for purposes of
auditing the Facility. Preferably * notice should be reasonable, but Avecia will
provide Customer immediate access in case of rejections or emergency conditions.
  17.6   Avecia, if it is so aware (or as soon as it becomes aware) will
promptly advise Customer if any regulatory agency intends to inspect the
Facility and the nature of the inspection. Customer shall have the right to
observe such inspection relating to the manufacture of API. Avecia shall
promptly provide a report of the results of such inspection to Customer. In
addition, Avecia shall promptly notify Customer of any notice of deficiencies by
any regulatory agency, and provide Customer with a copy of the unredacted copies
of any FDA 483(s) and Establishment Inspection Reports or their equivalents
issued as a result of said inspection and any follow-up written communications
between Avecia and the relevant Government Authority if, and only if, such
reports or FDA 483(s) do not contain third party confidential information.
Avecia will use best efforts to correct all identified deficiencies in a timely
manner and advise Customer periodically of progress being made, as well as when
all deficiencies are corrected.   17.7   Avecia will complete the
Requalification Plan* within *of receipt of a purchase order if the scope of the
Requalification Plan remains unaltered from the current scope (i.e. as *).  
17.8   The Parties shall cooperate to obtain approval for Avecia to become
responsible for all API release testing. As part of such cooperation, it is
intended that quality control methods will be validated at the Facility and
Avecia’s quality control laboratory will be included in the next Regulatory
Authority Approval.   17.9   Customer Partners shall have the same rights as
Customer under this Section 17, subject to reasonable confidential obligations.
  17.10   Avecia shall not have the right to subcontract, sublicense or
otherwise delegate all or any portion of its obligations under this Agreement
without Customer’s prior written approval. For the avoidance of doubt, Customer
has already granted such approval for the subcontractors approved as part of the
process validation and subsequent production conducted in 2004.

18. Recalls.

18.1   Each Party shall keep the other Party fully informed of any notification,
or other information of which it has actual knowledge, which might result in the
Recall, Seizure or other enforcement action relating to the API.   18.2   If
Avecia independently believes that a withdrawal of API or Recall of drug product
containing API or field corrective action may be necessary or appropriate,
Avecia

17



--------------------------------------------------------------------------------



 



EXECUTION COPY

    shall so notify Customer of Avecia’s conclusion within * and the Parties
shall cooperate with each other to ascertain the necessity and nature of such
action.

18.3   Promptly after Customer notifies a Regulatory Authority of a withdrawal
of API or Recall of drug product containing API, Customer shall so notify Avecia
as soon as possible and, to the extent related to Avecia’s supply of API
pursuant to this Agreement, no later than within twenty-four hours. If requested
by Customer, Avecia shall reasonably assist Customer, and, if applicable the
Customer Partner(s), in the investigation to determine the cause and extent of
the problem. In such case, *shall * with respect thereto.   18.4  
Notwithstanding anything to the contrary in the foregoing, Customer shall make
the final decision as to whether API or drug product containing API is withdrawn
or Recalled.   18.5   If any Governmental Authority withdraws its approval to
sell the API or drug product containing API or issues a directive or request
that all or specified quantities of the API or drug product containing API be
Recalled for product safety reasons or Customer reasonably determines that all
or specified quantities of the API or drug product containing API should be
withdrawn or Recalled, * shall * with the *to the extent *.   18.6   For
purposes of this Section 18, “Recall” shall mean any action by Customer or
Customer Partner to recover title to or possession of drug products containing
API sold or shipped to third parties. For purposes of this Section 18, “Seizure”
shall mean any action by any Governmental Authority to detain or destroy API.
For the purposes of this Section 18, (a) neither “Recall” nor “Seizure” shall
mean any actions taken by Customer or Customer Partner that are solely related
to nonpayment or contract issues and are not related to any toxicity, safety,
efficacy or Regulatory Requirements-related issues; and (b) references to “API”
include drug product containing API.

19. Announcements and Publicity.
Except in connection with disclosures under Section 14.4, the Parties agree that
they shall not make any official press release, announcement or other formal
publicity relating to the transactions which are the subject of this Agreement,
or any ancillary matter, without first obtaining in each case the prior written
consent of the other Party, which consent shall not be unreasonably withheld.
20. Assignment and Change of Control.
This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective legal successors but shall not otherwise be
assignable by either Party without the prior written consent of the other Party;
provided, however, that (i) either

18



--------------------------------------------------------------------------------



 



EXECUTION COPY
Party, without the need for consent, shall assign this Agreement and its rights
and delegate its obligations hereunder in connection with the transfer or sale
of all or substantially all of its business and assets to which this Agreement
relates, or in the event of its merger, consolidation, change in control or
similar transaction; and (ii) Customer, without the consent of Avecia, may
assign this Agreement, in whole or in part, to a Customer Partner or Customer
Affiliate; *, in the event of * to this *, unless * has a * at the time of *,
subject to all of * and * . Any permitted assignee shall assume all obligations
of its assignor (and in the case of assignment by Genta, be deemed a “Customer”
hereunder) and otherwise be subject to all of the terms and conditions under
this Agreement (and, to the extent applicable due to their ongoing activities,
Genta and its Affiliates would each be deemed a “Customer Partner” of Genta’s
assignee). Any purported assignment in violation of this Section 20 shall be
void. All Customer Partners or Customer’s Affiliates purchasing API as provided
herein shall be subject to all obligations, terms and conditions under this
Agreement to the same extent as Customer.
21. Integration and Variation.
This Agreement shall constitute the sole and exclusive agreement between the
parties regarding the subject matter hereof. Any other agreement or arrangement
between the Parties relating to the sale of API by Avecia to Customer, including
the Manufacturing and Supply Agreement dated December 20, 2002, as subsequently
amended by the Parties, and any letter or side agreements relating thereto (the
“December 20, 2002 Agreement”), is hereby superceded and terminated as of the
Effective Date, and the provisions of this Agreement shall govern the rights,
remedies and obligations of the Parties with respect to any sale of API by
Avecia to Customer, provided that the terms of the letter agreements attached as
Appendix 6 shall remain in full force and effect and are incorporated herein as
part of this Agreement. No variation or amendment of this Agreement shall bind a
Party unless made in writing in the English language and agreed to in writing by
duly authorized officers of both Parties.
22. Illegality.
If any provision of this Agreement is agreed by the Parties to be illegal, void
or unenforceable under any Applicable Law or if any court of competent
jurisdiction in a final decision so determines, this Agreement shall continue in
full force save that such provision shall be deemed to be excised herefrom with
effect from the date of such agreement or decision or such earlier date as the
Parties may agree.
23. Waiver.
A failure by either Party to exercise or enforce any rights conferred upon it by
this Agreement shall not be deemed to be a waiver of any such rights or operate
so as to bar the exercise or enforcement thereof at any subsequent time or
times.

19



--------------------------------------------------------------------------------



 



EXECUTION COPY
24. Notices.
All notices and any other communications given or made in relation to this
Agreement shall be in writing and delivered by hand, registered mail or
recognized overnight mail service to the address of the Party set forth below:
If to Avecia:
Avecia Biotechnology Inc.
125 Fortune Boulevard
Milford, MA.
01757
Attention: President
If to Customer:
Genta Incorporated
200 Connell Drive
Berkeley Heights, NJ
07922
Attention: Vice President, Manufacturing Operations
cc: Senior Director, Legal Affairs
25. Duty to Mitigate.
Each of the Parties shall use all reasonable efforts to mitigate any costs,
losses or expenses due to be incurred or suffered by the other Party in
connection with the performance or non-performance of this Agreement.
26. Law and Jurisdiction.

26.1   This Agreement is governed by and shall be construed and interpreted in
accordance with the laws of the State of Delaware.   26.2   The Parties shall
use reasonable efforts, acting in good faith, to reach consensus on all matters
as expeditiously as possible. Should the Parties be unable to reach consensus on
an issue, such issue shall be elevated to the respective presidents of each
Party for resolution.   26.3   Any dispute not disposed of in accordance with
Section 26.2 shall be disposed of by binding arbitration under the rules of the
American Arbitration Association. The arbitration shall take place in New York
City, NY. The arbitrator shall be bound to follow the applicable provisions of
this Agreement and Delaware law in adjudicating any dispute. It is agreed by the
Parties that the arbitrator’s decision is final, and that neither Party may take
action, judicial or administrative, to overturn the decision. The

20



--------------------------------------------------------------------------------



 



EXECUTION COPY

    judgment rendered by the arbitrator may be entered in any court having
jurisdiction thereof.

21



--------------------------------------------------------------------------------



 



EXECUTION COPY
IN WITNESS WHEREOF, this Agreement has been entered into the day and year first
above written.

          AVECIA BIOTECHNOLOGY INC    
 
       
BY:
       
 
 
 
NAME:    
 
  TITLE:    

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
IN WITNESS WHEREOF, this Agreement has been entered into the day and year first
above written.

          GENTA INCORPORATED    
 
       
BY:
       
 
 
 
NAME:    
 
  TITLE:    

 



--------------------------------------------------------------------------------



 



Appendix 1 *

Appendix 1



--------------------------------------------------------------------------------



 



Appendix 2 *
API PRICE

Appendix 2



--------------------------------------------------------------------------------



 



Appendix 3
NEW PROCESS STRATEGY
The process change strategy to move Customer from the Current Process to the New
Process contains *:
*
This approach has been used by Avecia and their clients to support site
technical transfers and major process change in late Phase clinical products,
and it has been successfully reviewed by the regulators. At this stage the
strategy is a good basis for planning to implement the new process. It is
planned that Customer with Avecia support will seek specific regulatory
advice/approval on the process change strategy.

Appendix 3



--------------------------------------------------------------------------------



 



Appendix 4 *

Appendix 4



--------------------------------------------------------------------------------



 



(GENTA LOGO) [y64723y6472301.gif]
Appendix 5
QUALITY AGREEMENT

1.   OVERVIEW

  1.1   This Quality Agreement (the “Quality Agreement”) serves to define the
responsibilities of Genta and Avecia with regard to manufacturing, packaging,
inventory management and/or testing of [drug substance] (the “API”). In
addition, this Quality Agreement specifies a process to ensure the API complies
with all applicable Specifications and other requirements and that the API will
be released in accordance with the manufacturing process agreed to by both
Parties (the “Manufacturing Process”).     1.2   It is the responsibility of
Genta and Avecia to ensure that this Quality Agreement complies with Applicable
Laws. Genta and Avecia will ensure that the respective Standard Operating
Procedures (SOPs) utilized in the course of the Services comply with Applicable
Laws. Any changes to this Quality Agreement must be contained in a written
amendment signed by both parties.     1.3   Genta and Avecia will carry out this
Quality Agreement in accordance with the Genta or Avecia identified and approved
SOPs. In the event of a conflict between this Quality Agreement and the
applicable SOP, the parties will confer and agree on a mutually acceptable
solution.     1.4   This Quality Agreement is intended to comply with the
requirements for quality agreements contained in Applicable Laws including, but
not limited to, the applicable portions of the U.S. Code of Federal Regulations
and applicable FDA guidance documents as well as ICH guidelines, USP, EP, and
EMEA requirements (“Regulatory Requirements”).

2.   DEFINITIONS

  2.1   All capitalized terms used but not otherwise defined in this Quality
Agreement shall have the same meaning given to such terms in the Supply
Agreement.

Appendix 5



--------------------------------------------------------------------------------



 



3.   SPECIFICATIONS

  3.1   Genta is responsible for providing a controlled copy of the approved API
Specifications for the API to Avecia. Genta is responsible for notifying Avecia
of any revisions to approved API Specifications and providing controlled copies.
Avecia is responsible for generating and maintaining any internal specifications
as they relate to the Manufacturing Process.

4.   FACILITIES, MANUFACTURING

  4.1   Avecia is responsible for maintaining all licenses, registrations and
other authorizations as are required to operate the Facility according to cGMP
and Applicable Laws.     4.2   Avecia is responsible for maintaining and
operating the Facility in accordance with cGMP and other Applicable Law. This
includes, but is not limited to, conducting all activities associated with
preventative maintenance, equipment and instrument calibration, and validation
where applicable. Avecia is responsible for ensuring that qualified, trained
individuals are assigned to the manufacturing and testing of each batch of the
API.     4.3   Avecia is responsible for manufacturing each batch of the API in
accordance with the requirements of this Quality Agreement.

5.   RAW MATERIALS/COMPONENTS/LABELING

  5.1   Avecia will qualify the raw material suppliers to ensure compliance with
cGMP and other Applicable Laws prior to use of raw materials or components in a
Genta campaign. Raw materials and components will be stored per Avecia
specifications in accordance with cGMP, other Applicable Laws, and Genta’s
regulatory filings. The suppliers utilized for the currently validated process
should remain consistent with Genta’s regulatory filings.     5.2   Packaging
and labeling specifications will be prepared by Avecia and forwarded to Genta’s
Quality Assurance group (“Genta QA”) for approval prior to use in the
Manufacturing Process.     5.3   Avecia is responsible for the verification and
documentation of animal or human source raw materials and components associated
with the manufacture of the API. Avecia is responsible for notifying Genta in

Genta Incorporated
200 Connell Drive      § Berkeley Heights      § New Jersey 07922      § Phone:
908.286.9800

 



--------------------------------------------------------------------------------



 



      writing of any raw materials, which are derived from animal or human
sources.

6.   SAMPLING AND TESTING

  6.1   Avecia will generate and provide to Genta all batch documentation as
required under the Supply Agreement including, but not limited to, an approved
Certificate of Analysis (CofA) and copies of all relevant data used to generate
the CofA. The CofA will list the results from all analytical testing required
per the approved API Specification. Avecia will forward the approved CofA and
associated documentation to Genta with the QA reviewed copy of the executed
batch record.     6.2   Avecia is responsible for any method transfers and the
reporting of results of these method transfers. Avecia will forward a copy of
the method transfer report and associated results to Genta for review and
approval.

7.   BATCH NUMBERING

  7.1   Avecia is responsible for assigning a unique lot/batch number to each
batch per Avecia’s internal SOP.

8.   DEVIATIONS, OUT-OF-SPECIFICATIONS (OOS)

  8.1   Avecia is responsible for investigating, resolving and documenting all
deviations and investigations from the master batch record, SOP’s and
Specifications. Any deviations, which have the potential to impact API quality,
will be documented per Avecia quality systems and reported to Genta QA. These
deviations include, but are not limited to, issues arising from raw material
handling, — manufacturing operations, API storage, sampling, labeling, packaging
or distribution. In addition, any associated CAPA (Corrective Actions Preventive
Actions) will also be provided to Genta QA.     8.2   Any Out-of-Specification
(OOS) resulting from a failure to meet an in-process or release criteria as
defined in an approved specifications will be documented per Avecia quality
systems and must be reported to Genta QA.

9.   CHANGE CONTROL

  9.1   Any changes to the Facilities, equipment or Manufacturing Process
utilized to manufacture the API for Genta which have the potential to

Genta Incorporated
200 Connell Drive      § Berkeley Heights      § New Jersey 07922      § Phone:
908.286.9800

 



--------------------------------------------------------------------------------



 



      impact API quality or any licenses required to operate the Facility, must
be reported to Genta QA by Avecia.

  9.2   Genta shall provide a turn around time of * on all Avecia documents
requiring Genta review, otherwise, agreement shall be implied and the documents
made effective.

10.   BATCH RECORDS

  10.1   Avecia will generate, complete and maintain all relevant batch records
related to the manufacture of the API. All master batch records must be approved
by Genta QA prior to use in cGMP manufacturing. Any change to a previously
approved batch record must be approved, in writing, by Genta QA prior to use.
Genta agrees to review applicable batch records within * of receipt and provide
comments for Avecia correction or approval as applicable.     10.2   Copies of
executed batch records and associated documentation will be forwarded to Genta
for review prior to further processing and/or use of the API. All batch records
must be reviewed and released by Avecia QA personnel prior to forwarding to
Genta QA. The parties may review batch records at the same time if previously
agreed to by both parties.     10.3   Avecia will maintain batch records and
related documents as required under Avecia SOPs and cGMP. Express written
approval from Genta is required prior to the destruction of any batch records
and related documents.

11.   API RELEASE

  11.1   Subject to the Supply Agreement, Genta QA will be responsible for final
release of the API for further processing and/or use in addition to any
Qualified Person (QP) release as required. Genta will provide a release
authorization document to Avecia upon resolution of any items that arise during
Genta QA review.

12.   STORAGE, PACKAGING AND DISTRIBUTION

  12.1   Avecia will store the API at the Facility in accordance with the API
Specifications and the Supply Agreement until shipment/distribution is approved
by Genta QA. Genta QA will provide written authorization for shipment as
applicable.

Genta Incorporated
200 Connell Drive      § Berkeley Heights      § New Jersey 07922      § Phone:
908.286.9800

 



--------------------------------------------------------------------------------



 



  12.2   Avecia will maintain an accurate release status and inventory of the
API.     12.3   Avecia will package shipments of the API in containers and ship
in conditions previously approved by both parties.

13.   AUDITS, INSPECTIONS

  13.1   Genta will be entitled to conduct one quality systems audit of Avecia
*, as well as “for cause” audits resulting from facility changes, potential API
quality issues or patient safety issue. In addition, Genta may monitor batch API
activities as they relate to Genta APIs.     13.2   When quality systems audits
are performed, Genta will issue a report * of the audit completion. Avecia will
respond to the audit findings * of receipt of the audit report. Genta will be
entitled to perform a follow-up assessment to ensure that critical/major items
are corrected.     13.3   Each party agrees to notify the other of any
communication with a Regulatory Authority or any planned or unplanned
inspections related to manufacture or distribution of the API.     13.4   Each
party agrees to provide copies of all pertinent documentation necessary for the
other party to respond to inquiries and audits by Regulatory Authorities.    
13.5   Genta may conduct QA reviews of documents (i.e. executed batch records,
method transfer reports, etc.), as needed, at Genta or at Avecia.

14.   COMPLAINTS, API WITHDRAWAL/PRODUCT RECALL, FIELD ALERTS

  14.1   Avecia agrees to assist Genta in the investigation of any field alerts,
API Recalls/withdrawal or API complaints. Genta agrees to notify Avecia of any
relevant field alerts, API complaints or API Recalls/withdrawals.

15.   THIRD PARTIES

  15.1   Any third parties utilized by Avecia to perform analytical testing or
other activities must be made known to and approved by Genta and must have been
audited and approved by Avecia prior to initiation of activities by those third
parties.

APPROVALS:
Genta Incorporated
200 Connell Drive      § Berkeley Heights      § New Jersey 07922      § Phone:
908.286.9800

 



--------------------------------------------------------------------------------



 



         
 
     
 
 
Bonnie Pappacena
      J.P Rodrique
Senior Director
      Director
Quality Assurance
      Quality Assurance
Genta Incorporated
      Avecia Biotechnology, Inc.
 
        ACKNOWLEDGEMENTS:
 
       
 
     
 
 
Bharat Mehta
      Kelly Behrendt
Vice President
      Vice President
Manufacturing Operations
      Operations
Genta Incorporated
      Avecia Biotechnology, Inc.

Genta Incorporated
200 Connell Drive      § Berkeley Heights      § New Jersey 07922      § Phone:
908.286.9800

 



--------------------------------------------------------------------------------



 



Appendix 6 Letter Agreements *

Appendix 6